Citation Nr: 1826178	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  09-47 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a disorder to the left upper extremity.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and EW



ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1981 to October 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Board remanded the case in May 2016 for further development.

The Veteran testified at a June 2014 videoconference hearing before the undersigned.  A copy of the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its May 2016 remand, the Board instructed a VA examiner to provide an etiological opinion as to whether it is at least as likely as not that the Veteran has a thoracic spine disorder, cervical spine disorder, or a left upper extremity disability that is etiologically related to active service or had arthritis within one year after discharge from active service.  In its remand directives, the Board directed the examiner to (1) discuss the Veteran's contentions that in July 1983, he was lifted from the floor, spun upside down, and forcefully dropped to the concrete floor by another Marine and (2) reconcile all opinions of record, to include those from C. Price, MSPT, T. Naugle, DC, CCSP, and M. Bencivengo, DC.

In April 2017 VA examinations for back, neck, and shoulder and arm conditions, the VA examiner noted that the Veteran had been involved in altercation in the barracks after drinking in 1983, but did not discuss this any further.  Additionally, the VA examiner did not reconcile, or even discuss, the opinions from C. Price, MSPT, T. Naugle, DC, CCSP, and M. Bencivengo, DC.  Accordingly, the Board finds that the April 2017 VA examination reports are incomplete and do not substantially comply with the May 2016 remand instructions.  Hence, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental VA opinion from the April 2017 VA examiner, or, if not available, another appropriately qualified VA physician.  Only if deemed necessary to provide an opinion, should the Veteran be afforded a new VA examination for his thoracic spine disorder, cervical spine disorder, and/or disorder to the left upper extremity.  Provide the claims file, including a copy of this REMAND, to the examiner for review.

After reviewing the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has a thoracic spine disorder, a cervical spine disorder, or a left upper extremity disability that is etiologically related to active service or had arthritis within one year after discharge from active service.  

a.  In providing this opinion, the examiner is requested to discuss the Veteran's contentions that he sustained injury to his head and back in service and has had symptoms since service, and post-service private medical findings that the Veteran sustained a compression injury in service.  In this regard, the examiner should discuss the Veteran's contentions that on the evening of July 6, 1983, he was lifted from the floor, spun upside down, and forcefully dropped to the concrete floor by another Marine.

b.  In providing this opinion, the examiner is asked to reconcile all opinions of record, to include those from C. Price, MSPT and T. Naugle, DC, CCSP, submitted by the Veteran in June 2014, and the April 2016 opinion from the Veteran's private chiropractor, M. Bencivengo, DC.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

2.  After ensuring the medical opinions are in compliance with request above, readjudicate the claims.  If any benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




